FILED
                            NOT FOR PUBLICATION                               MAR 04 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JERRY HOANG,                                      No. 13-35799

               Plaintiff - Appellant,             D.C. No. 2:13-cv-01013-JCC

 v.
                                                  MEMORANDUM*
BANK OF AMERICA, N.A., all board of
directors, officers and unknown owners,

               Defendant - Appellee.


                     Appeal from the United States District Court
                       for the Western District of Washington
                    John C. Coughenour, District Judge, Presiding

                            Submitted February 24, 2016**

Before:        FERNANDEZ, SILVERMAN, and RAWLINSON, Circuit Judges.

      Jerry Hoang appeals pro se from the district court’s judgment dismissing his

quiet title action. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a district court’s dismissal for failure to state a claim under Federal Rule of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Civil Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We

affirm.

      The district court properly dismissed Hoang’s action because Hoang failed

to allege facts sufficient to state any claim for relief. See Deutsche Bank Nat’l

Trust Co. v. Slotke, — P.3d — , 2016 WL 107783, at *5 (Wash. Ct. App. Jan. 11,

2016) (holding trustee for a mortgage backed security into which plaintiff’s loan

had been transferred had authority to commence foreclosure proceedings and that

plaintiff lacked standing to challenge the validity of the assignment into the trust);

Walker v. Quality Loan Service Corp., 308 P.3d 716, 728 (Wash. Ct. App. 2013)

(rejecting the argument that the naming of Mortgage Electronic Registration

Systems, Inc. as beneficiary renders a deed of trust void).

      The district court properly denied Hoang’s motion to remand because it had

subject matter jurisdiction under 28 U.S.C. § 1332. See 28 U.S.C. § 1332(a)

(setting forth requirements for diversity jurisdiction).

      We do not consider Hoang’s arguments raised for the first time in his reply

brief. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[A]rguments not

raised by a party in its opening brief are deemed waived.”).

      AFFIRMED.




                                           2                                     13-35799